Motion for Rehearing Granted; Appeal Reinstated; Memorandum Opinion
filed October 5, 2021, Withdrawn; and Order filed November 30, 2021




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00584-CV


                  IN THE INTEREST OF M.L.R.S., A CHILD

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-70099


                                      ORDER

      On October 5, 2021, this court dismissed appellant’s appeal for want of
prosecution pursuant to Texas Rule of Appellate Procedure 38.8(a)(1).            The
dismissal followed appellant’s repeated failure to file a brief in compliance with the
Texas Rules of Appellate Procedure, particularly Rules 9.8(b)(1)(B), 9.9(a)(3), and
9.9(b), in that despite repeated warnings and admonishments by this court, she filed
multiple briefs that contained hundreds of instances of unredacted sensitive
information , including the names of a minor, the appellant (the minor’s mother),
and the minor’s grandmother. See In re M.A.K., No. 02-06-00204-CV, 2007 WL
495170, at *1 (Tex. App.—Fort Worth Feb. 15, 2007) (striking an appellant’s brief
and dismissing his appeal when, after the court informed the appellant of substantial
defects in his brief, the appellant failed to file an amended brief curing the defects).

      Before the court is a motion for rehearing, which is another attempt to file a
compliant brief. This document, however, does not substantially comply with the
Texas Rules of Appellate Procedure, in that it does not fully redact sensitive data as
required by the Texas Rules of Appellate Procedure and this court’s prior
instructions. Notably, in multiple instances appellant’s attempt to redact sensitive
data is comprised of typewritten x’s over a sensitive name, which does not fully
conceal the names.

      Accordingly, although the court hereby GRANTS appellant’s motion for
rehearing, the court grants only one more opportunity to file a compliant brief. The
court hereby reinstates the appeal and orders appellant to file a brief that complies
with the Texas Rules of Appellate Procedure within 14 days of the date of this order.
If appellant files another brief that does not comply with the Texas Rules of
Appellate Procedure and this court’s instructions regarding sensitive information,
the court may strike the brief, prohibit appellant from filing another brief, and
proceed as if appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant
to Texas Rule of Appellate Procedure 38.8(a), if an appellant fails to file a brief, we
may dismiss the appeal for want of prosecution. If appellant fails to timely file a
brief in accordance with the Texas Rules of Appellate Procedure, the appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1).

      This court’s opinion filed October 5, 2021, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.



                                    PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant. (Hassan, J., dissents without
opinion).



                                           2